In this case a receiver, appointed under the national banking act, applied, on a petition setting forth the circumstances, for leave to compromise a debt. The national banking act, in the fiftieth section, provides that the receiver may compromise doubtful debts “on the order of a court of record of competent jurisdiction.” The question arose whether this court was a court of competent jurisdiction. The court, after consideration, decided that it had jurisdiction, and ordered the matter to be referred to a commissioner to take proof of the facts in the case, with his opinion thereon.